Citation Nr: 0015836	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diarrhea and abdominal 
pain as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1992 to September 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The claim of entitlement to service connection for diarrhea 
and abdominal pain as due to an undiagnosed illness is not 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for diarrhea 
and abdominal pain as due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for diarrhea and abdominal 
pain as due to an undiagnosed illness is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim of direct service 
connection to be considered well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  A well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of:  (1) Active 
military, naval, or air service in the Southwest Asia Theatre 
of Operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 
(May 3, 1999).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

38 C.F.R. § 3.317 provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:  (1) Becomes manifest 
either during active military, naval, or air service in the 
Southwest Asia Theatre of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (2) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  For purposes of this section, objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators that 
are capable of independent verification.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to:  Fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b).  

A July 1992 service medical record reflects that the veteran 
reported a three to four-day history of diarrhea.  The 
assessment was flu syndrome.  A March 1994 service medical 
record reflects that the veteran reported having an upset 
stomach of a two to three-day duration with no diarrhea.  The 
assessment was upper respiratory infection.  A March 1995 
service medical record reflects that the veteran reported 
that he had occasional diarrhea with spicy foods.  A May 1996 
service medical record reflects that the veteran reported 
stomach pains and the medical history completed by the 
veteran in conjunction with his June 1996 service separation 
examination reflects that he had frequent indigestion and 
stomach or intestinal trouble.  The examiner noted that the 
veteran had occasional abdominal cramping with diarrhea that 
resolved with over-the-counter medications.  The report of 
the veteran's June 1996 service separation examination 
reflects that his abdomen was normal and notes no pertinent 
abnormalities.  

The report of a November 1996 VA general medical examination 
reflects that the veteran reported diarrhea and abdominal 
pain.  On examination the abdomen was flat, soft, with no 
tenderness or organomegaly and bowel sound was normal.  The 
diagnoses included nonspecific symptoms of occasional 
diarrhea and abdominal pain that were not consistent with 
Persian Gulf syndrome.  

Medical records dated in February, March, and April 1998, 
created in conjunction with treatment of the veteran's left 
knee, reflect that upon questioning with respect to medical 
history and medication the veteran indicated that he did not 
take any medication other than for migraine and, while prior 
tonsillectomy, herniorrhaphy, and seizures as an infant were 
noted, he indicated he had no medical problems.  

The reports of VA orthopedic and neurology examinations 
accomplished in November 1996 and December 1998 provide no 
pertinent information regarding diarrhea and abdominal pain.  

Lay statements received in July 1999 from the veteran's 
mother, grandmother, and girlfriend all reflect that the 
veteran has stomach problems and diarrhea for which he takes 
over-the-counter treatment.  A May 1999 statement from his 
employer reflects that he had to go home sick early one day 
and called in sick on a separate day.  

During the veteran's personal hearing in May 1999 he 
indicated that he had initially noticed symptoms of stomach 
cramping and diarrhea during service and had continued to 
experience these symptoms since service.  He had treated 
himself with self-care and over-the-counter medication.  He 
had no symptoms at the time of the VA examination and had not 
received any medical care relative to the symptoms because 
they would occur quickly.  

The veteran's DD-Form 214 reflects that he had service in 
Southwest Asia.  He has testified that he had service in the 
Persian Gulf and for purposes of determining whether or not 
his claim is well grounded his testimony is presumed 
credible.  Since his active service was during the Persian 
Gulf War and he served in the Southwest Asia Theatre of 
Operations he meets the first criteria of submitting a 
well-grounded claim as set forth in VAOPGCPREC 4-99.  
Further, the presidential opinion of the General Counsel 
provides that two of the other criteria for establishing a 
well-grounded claim may be made by lay evidence.  Therefore, 
the veteran's testimony with respect to his ongoing abdominal 
pain and diarrhea meets the criteria of the manifestation of 
one or more signs or symptoms of undiagnosed illness.  He has 
also testified that these symptoms began during his service 
and therefore the third criteria of objective indications of 
chronic disability during the relevant period of service have 
been met.  With respect to the final criteria that there be a 
nexus between the chronic disability and the undiagnosed 
illness VAOPGCPREC 4-99 provides that medical evidence would 
ordinarily be required to satisfy this element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

As indicated previously the veteran's testimony and the lay 
statements are all deemed credible for purposes of this 
decision, but these individuals as lay persons, are not 
qualified to offer a medical diagnosis or medical etiology.  
See Grottveit and Espiritu.  It would seem that the 
experience of diarrhea and abdominal pain are subject to lay 
observation.  However, the record reflects that competent 
medical evidence has on one occasion associated the veteran's 
diarrhea with flu syndrome and on a separate occasion 
associated the veteran's abdominal pain with upper 
respiratory infection.  Further, post service examination has 
indicated that the veteran's reported symptoms of diarrhea 
and abdominal pain are not consistent with Persian Gulf 
syndrome.  This medical evidence indicates to the Board that 
symptoms of abdominal pain and diarrhea, capable of lay 
observation, do not always relate to any specific chronic 
disability, and may indeed be related to diagnosed 
disabilities, or may be consistent with undiagnosed 
disabilities.  With consideration that there is competent 
medical evidence of record that reflects multiple etiologies 
for the symptoms reported by the veteran the Board concludes 
that the etiology of diarrhea and abdominal pain is not 
capable of lay observation.  Therefore, the veteran or other 
lay persons are not competent to provide a nexus between the 
reported chronic symptoms and an undiagnosed illness.  A 
review of the competent medical evidence of record reflects 
that there is no competent medical evidence providing a nexus 
between the veteran's reported diarrhea and abdominal pain 
and an undiagnosed illness.  In the absence of this nexus a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 has not been submitted.  
38 U.S.C.A. § 5107(a). 

Further, in order for the veteran to submit a well-grounded 
claim based on direct service incurrence, he would need to 
submit competent medical evidence of a current diagnosed 
disability and competent medical evidence of a nexus between 
that disability and service.  There is no competent medical 
evidence that the veteran had a diagnosed chronic disability 
during service that was manifested by diarrhea and abdominal 
pain or that he has such chronic disability currently 
diagnosed that is related to service.  Therefore, the veteran 
has not met the initial burden of submitting competent 
medical evidence for service connection on a direct basis 
under the provisions of 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Caluza.

Although the Board has disposed of the claim of entitlement 
to service connection for diarrhea and abdominal pain as due 
to undiagnosed illness on a ground different from that of the 
RO, that is, whether the veteran's claim is well grounded, 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim is well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for diarrhea and abdominal pain as due to an 
undiagnosed illness not having been submitted, the appeal is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

